—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered May 22, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
On the existing record, which defendant has not sought to amplify by means of a CPL 440.10 motion, we find that defendant received meaningful representation.
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.